                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

  UNITED STATES OF AMERICA                        )
                                                  )
  v.                                              )   Case No: 1:20-CR-11-CLC-SKL
                                                  )
  JOHNNY RAY GRUBB                                )

                                            ORDER

          Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

   Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count One and Count

   Fifteen of the twenty-one-count Superseding Indictment; (2) accept Defendant’s plea of guilty

   to Count One and Count Fifteen of the Superseding Indictment; (3) adjudicate Defendant guilty

   of the charges set forth in Count One and Count Fifteen of the Superseding Indictment; (4) defer

   a decision on whether to accept the Amended Plea agreement until sentencing; and (5) find

   Defendant shall remain in custody until sentencing in this matter. (Doc. 230.)

          Neither party filed a timely objection to the report and recommendation.           After

   reviewing the record, the Court agrees with Magistrate Judge Lee’s report and

   recommendation.      Accordingly, the Court ACCEPTS and ADOPTS the report and

   recommendation (Doc. 230) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

         (1) Defendant’s motion to withdraw his not guilty plea to Count One and Count Fifteen

             of the Superseding Indictment is GRANTED;

         (2) Defendant’s plea of guilty to Count One and Count Fifteen of the Superseding

             Indictment is ACCEPTED;

         (3) Defendant is hereby ADJUDGED guilty of the charges set forth in Count One and

             Count Fifteen of the Superseding Indictment;




Case 1:20-cr-00011-CLC-SKL Document 255 Filed 10/14/20 Page 1 of 2 PageID #: 1070
        (4) A decision on whether to accept the amended plea agreement is DEFERRED until

           sentencing; and

        (5) Defendant SHALL REMAIN in custody until sentencing in this matter, which is

           scheduled to take place on January 20, 2021, at 2:00 p.m. before undersigned.

        SO ORDERED.

        ENTER:

                                                  /s/
                                                  CURTIS L. COLLIER
                                                  UNITED STATES DISTRICT JUDGE




                                            2




Case 1:20-cr-00011-CLC-SKL Document 255 Filed 10/14/20 Page 2 of 2 PageID #: 1071
